Citation Nr: 1338386	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood, prior to August 13, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood, since August 13, 2008.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1967 to April 1970, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent disabling from July 31, 2008, the earliest date on which the disability was diagnosed.  This decision also denied entitlement to service connection for prostate cancer and associated erectile dysfunction.

The Veteran appealed the denials of service connection as well as the assigned PTSD evaluation.  During the pendency of the appeals, in a July 2010 Decision Review Officer (DRO) decision, the RO granted service connection for prostate cancer and erectile dysfunction.  In a statement of the case (SOC) issued the same day regarding PTSD, the DRO granted an earlier effective date of service connection for PTSD of September 4, 2007, the date of receipt of the initial claim.  The evidence of record demonstrated that the adjustment disorder with mixed anxiety and depressed mood diagnosed in connection with the initial claim was etiologically related to prostate cancer.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The DRO determined that the September 2007 claim encompassed the adjustment disorder, and service connection for that claim included the theory of secondary service connection.  For purposes of clarity, the service connected disability is referred to as PTSD, but includes adjustment disorder with mixed anxiety and depressed mood.

Further, an increased, 50 percent evaluation for PTSD was awarded effective from August 13, 2008.  The Veteran has not expressed satisfaction with any stage of assigned evaluation, and has in fact indicated an intent to pursue higher evaluations throughout the appellate period.  Accordingly, the issues on appeal are as described above.

Finally, claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects difficulty with employment; the Veteran has indicated that he was not working for some period, and is currently working only part-time due  at least in part to PTSD.  As the possibility exists that his current work represents only marginal employment, a claim for TDIU must be inferred.  38 C.F.R. § 4.17.

The Veteran testified at a December 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the electronic file maintained as part of the Virtual VA system. All electronic records in Virtual VA have been reviewed to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for full compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

PTSD

VA treatment records indicate that the Veteran was referred for psychiatric treatment outside the VA medical center, at a local Vet Center and with a private provider.  It is unclear if any Vet Center treatment took place, but as such is possible and those records would be relevant to the issues on appeal, remand is required to obtain them.

With regard to private treatment, Dr. WW of the ACS, Ltd., has been seeing the Veteran since at least February 2010.  The Veteran has submitted several letters from her summarizing his treatment and complaints, but the brief descriptions contained therein are not sufficient to permit application of the Rating Schedule criteria.  The actual progress notes from her sessions with the Veteran are clearly relevant and may be helpful to his claim, particularly in light of some observed waxing and waning of symptoms during the appeal.  On remand, complete records from Dr. WW should be requested.

Finally with regard to PTSD, the Veteran reported at the December 2012 hearing that he has grown worse since his most recent VA examination in August 2009.  He made specific allegations regarding that worsening, and the available treatment records do indicate some variation in complaints.  Therefore, on remand an updated VA examination is advisable, to ensure a current disability picture is presented.  The Board additionally notes that there is some indication of the presence of other acquired psychiatric disabilities which have not been explicitly service connected.  An examination will assist in identifying those impairments attributable to service, if possible.  Mittleider v. West, 11 Vet. App. 181 (1998).

TDIU

As is noted above, the Veteran has reported that his current employment is only part time.  It is unclear if this is by choice, or if the limitation is imposed by service connected disability.  If the employment is determined to be marginal, an award of TDIU may be appropriate.  38 C.F.R. §§ 3.340, 4.16, 4.17.

TDIU considers not only the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, but also factors such as work history, vocational training, and educational achievement.  Information on these factors appears lacking in the file, and so on remand, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be requested.  Provision of this form should include all necessary notice under 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159, and applicable case law.

The VA examination obtained on remand may also address the impact of PTSD and other service connected conditions on employability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he properly complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As part of the request, provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to claims for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Additionally, request that the Veteran provide properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any Vet Center treatment and for Dr. WW and the ACS, Ltd.

Upon receipt of such, VA must take appropriate action to contact to request complete treatment records, not just periodic summaries.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Associate with the claims file complete VA treatment records from the Captain James A. Lovell Federal Health Care Center in North Chicago, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of June 2010 to the present.

4.  After completion of the above, schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must describe in detail all current manifestations and functional impacts of the service-connected PTSD and adjustment disorder with mixed anxiety and depressed mood.  

The examiner must discuss the impact of the Veteran's service-connected mental disorders on his occupational functioning, to include his ability to obtain or retain substantially gainful employment.  The examiner should specify whether the Veteran is capable of working to a greater extent than he currently does.

The examiner should identify all currently diagnosed acquired psychiatric disorders, and should, to the extent possible, distinguish the manifestations of service-connected disabilities.  If it is not possible to do so, such must be clearly stated.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal to include the issue of entitlement to a TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


